
	

114 HR 3201 IH: New American Success Act of 2015
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3201
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Cárdenas (for himself and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To support the integration of immigrants to the United States into the economic, social, cultural,
			 and civic life of their local communities and the Nation, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the New American Success Act of 2015. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings and declaration of policy.
				Title I—Grants
				Sec. 101. Initial Entry, Adjustment, and Citizenship Assistance Grants.
				Sec. 102. Integration Success Grants.
				Sec. 103. Integration Success Fund.
				Title II—English Language Learning
				Sec. 201. Waiver of English requirement for senior new Americans.
			
		3.Findings and declaration of policy
 (a)FindingsCongress makes the following findings: (1)According to the Migration Policy Institute, there are 13,400,000 non-citizen residents in the United States with limited proficiency in English.
 (2)According to the Department of Homeland Security, approximately 1,100,000 legal immigrants enter the country annually. About half of these legal immigrants lack full proficiency in English.
 (3)According to the Bureau of Labor Statistics, more than two-thirds of the foreign-born population does not have a postsecondary degree, and foreign-born adults are three times more likely to lack a high school diploma or equivalent than native-born adults.
 (4)According to the Bureau of Labor Statistics, 19 of the 30 fastest growing occupations require workers with some form of postsecondary education or training.
 (5)These statistics suggest that a lack of English proficiency and limited education serve as serious impediments to labor market success for immigrants.
 (6)A century ago, during the last great wave of immigration to this country, the public and private sectors promoted the integration of newcomers through the Settlement House movement, the founding of the modern public library system, the establishment of universal public education.
 (7)Although currently dozens of Federal and State programs support, and thousands of government agencies and nonprofit organizations operate, programs that teach English, promote acquisition of workforce skills, provide citizenship assistance, and otherwise promote the integration of immigrants and their children, such programs are often not coordinated or aligned, limiting the capacity of such programs to identify and test promising practices, leverage resources, or bring effective interventions to scale.
 (8)It is in the national interest to facilitate the rapid acquisition of English language skills by immigrants to the United States and to otherwise promote the integration of immigrants and their children into the mainstream of our economy and society.
 (9)Empowering immigrants and their family members to effectively integrate into the mainstream of the economic, social, cultural, and civic life of their local communities and the Nation as a whole will ensure that United States immigration policies result in more productive and competitive local economies and more cohesive and harmonious communities.
 (10)Data, policies, and programs relevant to immigrant integration crosscut the responsibilities of numerous Federal agencies as well as those of State and local governments and nongovernmental actors.
 (11)The overlapping nature of integration issues and the lack of coordination of immigration policies and programs make it difficult for the President and Congress to understand and respond to pressing integration challenges and opportunities.
 (12)Improved coordination of integration goals, policies, and programs across sectors and levels of government would greatly enhance the ability of the Federal Government to create and maintain an immigration system that is more suited to modern times and benefits the interests of the Federal Government, communities with growing immigrant populations, as well as immigrants and their family members.
 (b)Declaration of policyIt is the policy of the United States to— (1)promote the civic, linguistic, and economic integration of immigrants and their young children into the United States;
 (2)establish national goals for integrating immigrants and their young children into the United States, and measure the degree to which such goals are met;
 (3)assess and coordinate Federal policies, regulations, and programs related to the integration of immigrants, including an assessment of Federal agency jurisdiction and budget concerns;
 (4)consult with State and local governments on integration challenges and opportunities for the purpose of improving Federal integration policy and program efforts;
 (5)track the performance of Federal, State, and local integration initiatives, including measures of reach, effectiveness, and cost; and
 (6)engage stakeholders at different government and nongovernment levels to identify integration opportunities and challenges.
				IGrants
			101.Initial Entry, Adjustment, and Citizenship Assistance Grants
 (a)AuthorizationThe Secretary of Homeland Security shall award Initial Entry, Adjustment, and Citizenship Assistance grants to eligible entities.
 (b)EligibilityAn entity eligible to receive a grant under this section is a unit of local government, community-based organization, or public or private nonprofit organization—
 (1)that provides direct assistance to immigrants to the United States; and (2)that submits to the Secretary of Homeland Security an application at such time, in such manner, and containing such information as such Secretary may reasonably require.
					(c)Use of funds
 (1)In GeneralFunds awarded under this section may be used to provide to an eligible non-citizen assistance relating to the immigration status of such non-citizen, or related services. Such assistance may include—
 (A)screening to assess the eligibility of a prospective applicant seeking a change in immigration status;
 (B)completing immigration applications; (C)gathering proof of identification, employment, residence, and tax payment;
 (D)gathering proof of relationships to eligible family members; (E)applying for any waivers for which an applicant and qualifying family members may be eligible;
 (F)advising an applicant on the rights and responsibilities of United States citizenship; and (G)instruction—
 (i)on the rights and responsibilities of United States citizenship; (ii)in civics and civics-based English as a second language; and
 (iii)in applying for United States citizenship. (2)Immigrants eligible for assistanceA non-citizen is eligible to receive the assistance described in paragraph (1) if such non-citizen is—
 (A)seeking to become a permanent resident or naturalized citizen; or (B)seeking relief from removal in order lawfully to remain in the United States.
 (d)PriorityIn awarding grants under this section, priority shall be given to— (1)entities that demonstrate intent to use grant funds to serve individuals living in a State with a foreign-born population of not less than 5 percent that has experienced an increase that is higher than the national average in the population of non-citizen residents during the most recent 10-year period, based on data compiled by the Office of Immigration Statistics or the United States Census Bureau, or units of local government located within such State; or
 (2)entities that demonstrate intent to use grant funds to serve individuals living in any of the 10 States with the highest number of non-citizen residents, based on data compiled by the Office of Immigration Statistics or the United States Census Bureau, or units of local government located within such State.
 (e)CertificationIn order to receive a payment under this section, a participating entity shall submit to the Secretary a certification that the proposed uses of grant funds by the entity are consistent with this section and meet all necessary criteria determined by the Secretary.
 (f)Annual report and evaluationNot later than 90 days after the end of each fiscal year for which an entity receives grant funds under this section, the entity shall submit to the Secretary of Homeland Security the following:
 (1)A report that describes— (A)the activities undertaken by the entity that were funded entirely or partially by the grant funds;
 (B)the geographic area or areas served by the grant funds; (C)an estimate of the number of non-citizens living in the jurisdiction or service area of the entity, which demonstrates that the entity made a reasonable effort to determine such number;
 (D)the number of non-citizens receiving assistance that was funded entirely or partially by grant funds received by the entity; and
 (E)the primary languages spoken in the jurisdiction or service area of the entity. (2)An evaluation of any program of the entity using grant funds under this section, including an assessment of—
 (A)the effectiveness of such program and recommendations for improving the program; (B)the future needs of immigrants to the United States; and
 (C)the future needs of States and units of local government related to immigrant integration. (g)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
 (h)Effective periodThis section shall be in effect for a period of 10 fiscal years beginning with fiscal year 2018. 102.Integration Success Grants (a)Grants AuthorizedThe Secretary of Homeland Security may provide grants on a competitive basis to improve the economic, linguistic, and civic integration of immigrants and their children.
 (b)EligibilityAn entity eligible to receive a grant under this section is a State or a unit of local government that submits to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require, which may include—
 (1)a proposal outlining the methods the entity intends to use to effectively carry out the activities funded by the grant;
 (2)a sociodemographic profile of non-citizens living within the jurisdiction or service area of the entity;
 (3)a description of opportunities and challenges in improving the economic, linguistic, and civic integration of immigrants; and
 (4)a comprehensive plan to improve the coordination of relevant immigrant integration services. (c)Use of FundsAn entity awarded a grant under this section may use the grant funds—
 (1)to expand access to, and improve the quality of, programs supporting the economic advancement of immigrants in areas that include financial literacy, small business development, employment navigation, and training opportunities, including cultural competency training for State, county, and local government officials that provide direct services to immigrants and their families;
 (2)to expand programs that provide basic adult education and contextualized English language skills that improve the literacy, numeracy, workforce skills, and educational attainment of immigrants over the age of 18;
 (3)to expand access to programs that assist immigrants in learning English, obtaining recognized postsecondary credentials or employment, or in building measurable skills to lead to the attainment of an industry-recognized credential or certificate; and
 (4)to educate immigrants about United States history, civics, citizenship rights and responsibilities, democracy, opportunities to engage in the civic life of their community, unit of local government, and State, and the navigation of local systems that support the economic, linguistic, and civic integration of individuals and families.
 (d)PriorityIn awarding grants under this section, priority shall be given to— (1)an entity that uses not less than ten percent of matching funds from non-Federal sources;
 (2)an entity that collaborates with at least one public or private entity to carry out the comprehensive plan referred to under subsection (b)(4); and
 (3)a State— (A)that has a foreign born population of not less than 5 percent and that has experienced an increase in non-citizen residents that is higher than the national average during the most recent 10-year period, based on data compiled by the Office of Immigration Statistics or the United States Census Bureau, or a unit of local government located within such State; or
 (B)that is one of the 10 States with the highest number of non-citizen residents, based on data compiled by the Office of Immigration Statistics or the United States Census Bureau, or a unit of local government located within such State.
 (e)CertificationIn order to receive a payment under this section, a participating entity shall provide the Secretary with a certification that the proposed uses of grant funds by the entity are consistent with this section and meet all necessary criteria determined by the Secretary.
 (f)Annual report and evaluationNot later than 90 days after the end of each fiscal year for which an entity receives a grant under this section, such entity shall submit to the Secretary the following:
 (1)A report that describes— (A)the activities undertaken by the entity;
 (B)the geographic area or areas served by the grant funds; and (C)a description of the sociodemographic characteristics of individuals served by the grant funds.
 (2)An evaluation of any program of the entity that receives grant funds, including an assessment of— (A)the effectiveness of such program and recommendations for improving the program;
 (B)the future needs of immigrants to the United States; and (C)the future needs of States and units of local government related to immigrant integration.
 (g)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
 (h)Effective periodThis section shall be in effect for a period of 10 fiscal years beginning with fiscal year 2018. 103.Integration Success Fund (a)In generalThere is established within the general fund of the Treasury of the United States a separate account which shall be known as the Integration Success Fund. Twenty percent of the amounts deposited into the Integration Success Fund shall remain available until expended to carry out section 101, and 80 percent of the amounts deposited into such fund shall remain available until expended to carry out section 102.
 (b)Gifts, bequests, and devisesThe Secretary of Homeland Security may solicit, accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of awarding grants under section 101, and 80 percent of the amounts deposited into such fund shall remain available until expended to carry out section 102. Gifts, bequests, or devises of money and proceeds from sales of other property received as gifts, bequests, or devises shall be deposited in the Integration Success Fund established by subsection (a) and shall be available for disbursement to eligible entities in accordance with this title.
				IIEnglish Language Learning
 201.Waiver of English requirement for senior new AmericansSection 312 of the Immigration and Nationality Act (8 U.S.C. 1423) is amended by striking subsection (b) and inserting the following:
				
 (b)The requirements under subsection (a) shall not apply to any person who— (1)is unable to comply with such requirements because of physical or mental disability, including developmental or intellectual disability; or
 (2)on the date on which the person's application for naturalization is filed under section 334— (A)is older than 65 years of age; and
 (B)has been living in the United States for periods totaling at least 5 years after being lawfully admitted for permanent residence.
 (c)The requirement under subsection (a)(1) shall not apply to any person who, on the date on which the person's application for naturalization is filed under section 334—
 (1)is older than 50 years of age and has been living in the United States for periods totaling at least 20 years after being lawfully admitted for permanent residence;
 (2)is older than 55 years of age and has been living in the United States for periods totaling at least 15 years after being lawfully admitted for permanent residence; or
 (3)is older than 60 years of age and has been living in the United States for periods totaling at least 10 years after being lawfully admitted for permanent residence.
 (d)The Secretary of Homeland Security may waive, on a case-by-case basis, the requirement under subsection (a)(2) on behalf of any person who, on the date on which the person's application for naturalization is filed under section 334—
 (1)is older than 60 years of age; and (2)has been living in the United States for periods totaling at least 10 years after being lawfully admitted for permanent residence..
			
